EXHIBIT 3
                                                                                                                            US010205516B2

(12) United States Patent                                                                     ( 10 ) Patent No.: US 10 ,205,516 B2
      Snawerdt                                                                                (45) Date of Patent: * Feb . 12 , 2019
(54 ) FIBER OPTIC TELECOMMUNICATIONS                                                                H04B 10 / 85                              (2013.01)
       CARD WITH ENERGY LEVEL                                                                   H04B 10 /079              (2013 .01)
      MONITORING                                                                           (52) U .S . CI.
(71) Applicant: OYSTER OPTICS, LLC , Murrells                                                   CPC ....... H04B 10 /071 ( 2013 .01) ; H04B 10 /0705
                 Inlet, SC (US)                                                                          ( 2013 .01 ); H04B 10 /07955 (2013 .01); H04B
                                                                                                                                        10 /85 (2013 .01)
( 72 ) Inventor: Peter Snawerdt, Indian Harbour Beach ,                                    (58 ) Field of Classification Search
                  FL (US)                                                                        CPC .. H04B 10 /071; H04B 10 /85 ; H04B 10 /0705 ;
                                                                                                                                      HO4B 10 /07955
( 73 ) Assignee : OYSTER OPTICS LLC , Reston , VA                                                See application file for complete search history .
                   (US)
( * ) Notice :     Subject to any disclaimer, the term of this                             (56 )                                References Cited
                   patent is extended or adjusted under 35                                                          U .S. PATENT DOCUMENTS
                   U .S .C . 154 (b ) by 0 days.
                   This patent is subject to a terminal dis                                        5,146,079 A * 9/1992 Lisco ... ...... HO4B   10/69
                                                                                                                                         250 /214 AG
                   claimer .                                                                       5 ,680 ,234 A * 10/ 1997 Darcie                     .............. .. H04B 10 / 071
                                                                                                                                                                              398/25
(21 ) Appl . No.: 15 /680 ,915                                                                                                    (Continued )
( 22 ) Filed :     Aug . 18 , 2017                                                         Primary Examiner — Dzung D Tran
                                                                                           (74 ) Attorney , Agent, or Firm — Jackson Walker L .L .P.
(65 )                Prior Publication Data
       US 2017 /0373747 A1 Dec . 28, 2017                                                  (57)                     ABSTRACT
            Related U .S . Application Data                                                 A transceiver card for a telecommunications box for trans
                                                                                           mitting data over a first optical fiber and receiving data over
(63) Continuation of application No. 15 / 159,282, filed on                                 a second optical fiber. The card has transmitter for trans
      May 19 , 2016 , now Pat. No. 9 , 749 , 040 , which is a                              mitting data over the first optical fiber, the transmitter having
       continuation of application No. 13 /762,717 , filed on                              a laser and a modulator, a fiber output optically connected to
       Feb . 8 , 2013, now Pat. No. 9, 363,012 , which is a                                the laser for connecting the first optical fiber to the card , a
       continuation of application No. 12 / 590 , 185 , filed on                           fiber input for connecting the second optical fiber to the card ,
       Nov. 4 , 2009 , now Pat. No. 8 ,374 ,511 , which is a                               a receiver optically connected to the fiber input for receiving
       continuation of application No. 10 / 188 ,643 , filed on                            data from the second optical fiber, and an OTDR optically
       Jul. 3 , 2002, now Pat. No . 7 ,620 ,327 .                                          connected between the transmitter and the fiber output or
                          ( Continued )                                                    between the receiver and the fiber input. An energy level
                                                                                           detector is also provided between the receiver and the fiber
(51) Int. Ci.                                                                              input.
     H04B 10 /07                 ( 2013 .01)
       H04B 10 /071              ( 2013.01)                                                                      21 Claims, 3 Drawing Sheets

                                             po 32                              14
                                       Optical                      Received Data Stream
                                      Receiver

                                                            logarithmic
                                                             or Inear                                          LED
                                                             amplifier
                                      153                          155                                         Siren

                                                     Threshold 1 158
                                                                                                                            -




                                                                                                    60                      -




                                                       D to A                                                               -




                                                     Converter
                                                                                                                            -




                                                                                                                            -




                                                     Threshold 2     150
                                                                                                                            -




                                                                                                                            -
                                                                                                                                   Energy
                                            164
                                                                                                                            -


                                                                                                                            -

                                                                                                                                   Level         135
                                                       D to A                                                                     Detector             To /From
                                                     Converter                                                     163             Control             Processor
                                                                                                         To Threshold t +           And
                                                                                                                                  Interface
                                                                                                         To Threshold 2 + 1
                                                                                                              164
                                                         US 10 ,Page
                                                                205,2516 B2

               Related U .S . Application Data
(60 ) Provisional
      9 , 2001.
                  application No . 60/303,932, filed on Jul.
(56 )                    References Cited
                   U .S . PATENT DOCUMENTS
     6 ,008 ,729   A * 12 / 1999 Hamburger ............ GOIN 21/53
                                                             116 /214
     7 ,620 ,327   B2 * 11/ 2009 Snawerdt ............. H04B 10 /071
                                                            398 / 135
 2001/0044588      A1* 11/2001 Mault ...........        A61B 5 /0002
                                                            600 /549
 2002/0092972      A1* 7/ 2002 Ames .........             HO3F 3 / 08
                                                          250 /214 A
* cited by examiner
U . S . Patent   Feb . 12 , 2019   Sheet 1 of 3             US 10 , 205 ,516 B2




                                    111



                                                 ww

                                                w




                                                Www




                                                      109            FIG
                                                                     1
                                                                     .

                      M




                                   gooo




                                               Out
                                               4
                                          In
U . S . Patent                                         Feb . 12, 2019        Sheet 2 of 3                                                                                  US 10 ,205 ,516 B2




                                                                                                         109B
                                                                                                                                 - -        -      - - - -                 molewwwwwwwwwwwwwww



               w ww   - - - - - - - - - - - - - - -




     fwrom                                                     *




     www
                                                               Modulator                                                             OTDR
                       &Modulator LCaonsterol
      w



                                                  Electronis      Laser
                                                                           33



                                                                                 LEenvregly Detcor Optical Reciver                   32

                                                                                                                                                                                                 Figure
                                                                                                                                                                                                 2
                                                                                                                                                COoTntDroRl Iantenrfadce
                19
                  r              SDTrtanetsmait                            233
                                                                           mm

                                                                                 LEnevregly/ICDneot rcftaolre SDRetacretivamd   34




     wtheonr                                                                            >



                                                                                                            -
                                                                                                            135
                                                                                                                                                     FToP/roceosmor


       w
                                                                                      FromToP/roces or
U . S . Patent                                          Feb . 12, 2019                            Sheet 3 of 3                                                               US 10 ,205,516 B2




                                                                                                                  135
                                                                                                                  -
                                                                                                                        To
                                                                                                                        From
                                                                                                                        /
                                                                                                                                Proces r
                                                                                  233
                                                                                                           EnergyLevel Det c or Control And Interface
                                161
                                                                                                                                                            fren wable
                                            LED             Siren                                                            163
                                                                                                                              r
                                                                                                                                            itThToreshold   T2Tohreshold   164




                                                                    156
                                                                     -
                                                                                                                                                                                     Figure
                                                                                                                                                                                     3
      34
              RSDetcaritevamd
                                      logarithmc amplifer
                                             lorinear        155
                                                             -

                                                                          158Hr
                                                                    1Threshold
                                                                                                           159
                                                                                                           ·


                                                                                                     2Threshold
                                154                         163
                                                                                  A
                                                                                  to
                                                                                  D


                                                                                        Convert                           A
                                                                                                                          to
                                                                                                                          D


                                                                                                                                  Convert
           OpticalReciver                                                                                         164
                                                          US 10 , 205 ,516 B2
       FIBER OPTIC TELECOMMUNICATIONS                                        into counter-propagating light beams and for receiving the
              CARD WITH ENERGY LEVEL                                         phase-modulated light beams, and an output detector. U . S .
                    MONITORING                                               Pat. No . 5 ,223 , 967 describes a similar Sagnac- interferom
                                                                             eter-based system operating over a single optical fiber.
            CROSS REFERENCE TO RELATED                                          The Sagnac - interferometer-based systems described in
                          APPLICATION                                        these patents have the disadvantage that they require the
                                                                             light to travel over a loop , whether back and forth in a single
   The present patent application is a continuation of U . S .               fiber or over a long length looped fiber. As a result , either the
patent application Ser. No. 15 / 159 ,282 , filed May 19 , 2016 ,            link budget for the single fiber must be doubled , reducing the
which is a continuation of U .S . patent application Ser. No. 10 data carrying capacity for a single fiber, or else a looped fiber
13 /762 , 717 ( now U .S . Pat. No . 9, 363,012 ), filed Feb . 8 , with significant and expensive extra length of at least twice
2013 ; which is a continuation of U .S . patent application Ser.             that of a single fiber must be laid between the transmitter and
No. 12 /590 , 185 (now U . S . Pat. No. 8 ,374 ,511 ) , filed Nov . 4 ,      the receiver . Moreover, the receiver contains the light
2009; which is a continuation of U .S . patent application Ser. source , as opposed to the current installed base where the
No. 10 / 188 ,643 ( now U .S . Pat. No . 7 ,620, 327 ), filed Jul. 3 , 15 transmitter has the light source .
2002 , which claims priority to U .S . Provisional Patent                       The Sagnac - interferometer-based systems thus are expen
Application Ser . No. 60/ 303,932 , filed Jul. 9, 2001; the                  sive to build and operate , and do not work particularly well
entirety of which are all hereby incorporated by reference                   with existing multiplexors or card formats .
                                                                                Several companies currently provide OTDR (optical
           BACKGROUND OF THE INVENTION                                    20 time- domain reflectometers) which can monitor an optical
                                                                             fiber and determine if the presence of and location of a break
                  1. Field of the Invention                   in the fiber. Such companies include Youth Communication
                                                              Co. with the MW Series Mini-OTDR and OTDR modules
   The present invention relates generally to telecommuni- from Tekronix Communications.
cations and more particularly to transmitters and receivers 25 These detectors however are expensive and must be
for fiber optic networks.                                     applied to the fiber away from the box .
                                                                                U . S . Pat. No. 5 ,777 ,727 discloses details of OTDR tech
                  2 . Background Information                     nology and is hereby incorporated by reference herein .
   In current fiber optic networks, an electronic data stream 30      SUMMARY OF THE PRESENT INVENTION
is fed to an optical fiber multiplexor, which is also called “ a
box ” in the industry . Each multiplexor runs on a specific                    An object of the present invention is to provide a trans
transmission standard , for example , SONET. A laser and an                  ceiver card for providing secure optical data transmission
amplitude modulation circuit for the laser typically are                     over optical fiber. Another alternate or additional object of
located on a card , which fits into the box . The laser ampli- 35 the present invention is to provide for replacement of
tude modulator typically pulses or alters the laser output to     existing cards with a transceiver card permitting ODTR and
create an amplitude -modulated optical signal representative                 tapping detection capabilities.
of the electronic data stream . The laser amplitude modulator                   The present invention provides a transceiver card for
and laser thus define a transmitter for transmitting the optical             transmitting data over a first optical fiber and receiving data
signal over an optical fiber. A receiver for the amplitude - 40 over a second optical fiber , the card having a transmitter for
modulated optical signals of the optical data typically                      transmitting data over the first optical fiber and a receiver for
includes a photodiode to convert the optical signals back                    receiving data from the second optical fiber, and an OTDR
into the electronic data stream . Both the transmitter and the               connected optically to the second optical fiber upstream
receiver typically are located on the backplane of a single                  from the receiver. Preferably, the OTDR operates at a
card , which is replaceable should a component fail .                     45 wavelength that is different than the wavelength used for
    The card typically also contains a connector for receiving               data transmission and is connected in the optical circuit via
at least one optical fiber , for example a duplex SC connector.              a wavelength division multiplexed coupler. By operating the
The connectors normally are located on a faceplate of the                    OTDR at a wavelength different than the wavelength used
card , the faceplate being perpendicular to the backplane .                  for data transmission , the OTDR may be allowed to con
   The reading of the amplitude-modulated optical data 50 tinuously operate without disruption of the data traffic .
signals using the photodiode on the card is straightforward :                   Preferably , an energy level detector is also provided on
the optical signals either produce an electric output at the                 the card . The energy level detector is preferably optically
                                                         nic
photodiode or they do not. As a result, an output electronic   connected to the second fiber between the OTDR and the
data stream of zeros and ones is generated .                   receiver.
   The electronics for the amplitude modulation of the laser 55 The OTDR preferably is monitored by an embedded
and for the receiving of the optical data on the card thus is processor within the box . The processor analyzes the OTDR
relatively simple . All that is required is a pulsing circuit for            output data to determine if the characteristics of the optical
pulsing the laser as a direct function of the input data and a               fiber system have changed relative to a reference character
photodiode for the receiver .                                        istic . If the optical fiber system has changed relative to the
  Existing amplitude modulated systems have the disadvan - 60 reference OTDR characteristic , then a degradation of the
tage that the fiber can be easily tapped and are not secure .        optical fiber system , which may indicate a fiber breach or a
   U . S . Pat. No. 5 , 455 ,698 purports to disclose a secure fiber fiber tap , can be logged along the position of the degradation
optic communications system based on the principles of a                     source relative to the location of the OTDR . The indication
Sagnac interferometer. A data transmitter is a phase modu -   of degradation of the fiber system may provide an alarm
lator for modulating counter- propagating light beams sent 65 signal, for example an electronic signal sent to a network
by a receiver round a loop . The receiver includes a light                   operations center to indicate the measured degradation of the
source , a beamsplitter for splitting light from the light source            fiber system along with the approximate location of the
                                                    US 10 ,205 ,516 B2
degradation point, a light on the outside of the box or a                Preferably, an energy level detector is also placed on the
sound- emitting alarm . Alternatively, the OTDR output may            printed circuit board , and a light is connected to a faceplate
be connected to a display model via an electrical connection          connected to the printed circuit board , the light indicated a
on the card for display to a human operator, or transferred by        change in energy at the detector or degradation of the optical
the transceiver to be analyzed at the network operations 5 fiber system .
center.
   The transceiver card of the present invention preferably           BRIEF DESCRIPTION OF THE DRAWINGS
has fiber span length ranges for operation that are compat
ible with standard optical multiplexor operation , for             A preferred embodiment of the present invention is
example , two to twenty kilometers or ten to one hundredPred 10 described below by reference to the following drawings, in
kilometers . The OTDR and energy level detector must have which        :
a measurement dynamic range that ensures proper operation tionFIGlocated. 1 shows schematically a card of the present inven
over the span length limits of the transceiver card . By a mutliplexorin; an     and
                                                                                     existing telecommunications box , such as
specifying fiber span length ranges for the OTDR and energy
detector enhanced transceiver, the cost of implementation of 15 present
                                                                   FIG . 2 shows a block diagram of the transceiver of the
                                                                          invention .
the OTDR and energy level detector can be optimized with          FIG . 3 shows a description of an analog energy level
span length thus providing an optimized cost of implemen -            detector of the present invention .
tation benefit to the customer.
   The present invention thus permits a card -based transmis - 20                       DETAILED DESCRIPTION
sion system incorporating an energy level detector for opti
cal tap detection , which can provide for more secure data               FIG . 1 shows an existing telecommunications box 2 , for
transmission than existing amplitude -based cards along with          example a multiplexor, refitted with a card 1 of the present
breach localization services from the OTDR . Because of invention . Box 2 has an electronic data input 3 and output 4 ,
advances in semiconductor and optical component packag - 25 which connect to a motherboard 5 of the box 2 .Motherboard
ing , the OTDR and energy level detector parts along with the         5 includes a bus 6 for connecting existing amplitude -based
optical transmitter and receiver components can fit all on            cards to the motherboard 5 , and connects the input 3 and
one card compatible with most existing box dimensions.                output 4 , through for example , data conversion circuitry , to
   The transmitter light source preferably is a laser, for            the bus 6 . The type of bus 6 is dependent upon the box
example a semiconductor laser operating at a 1550 nm , or 30 manufacturer, and different types of boxes , motherboards
other, wavelength .                                                   and buses are well known in the art . Card 1 of the present
   Preferably , the energy level detector provided on the card        invention includes electrical connections 8 to fit into bus 6 .
for measuring light energy in a fiber is connected electroni -           Card 1 also includes a faceplate 9 and a backplane 7 ,
cally to an alarm , so that when a drop or increase in the which preferably is a printed circuit board , Faceplate 9 may
energy level is detected , which may indicate a tap , the card 35 be perpendicular to backplane 7 and be flush with a front
may provide an alarm signal, for example an electronic            side of box 2 .
signal sent to a network operations center to indicate a drop           Faceplate 9 may have a fiber connector 109, such as a
or increase in the optical energy level, a light on the outside       duplex SC connector, for connecting to an output fiber 110
of the box or a sound - emitting alarm . Depending upon the           and an input fiber 111 . Alternately , a single fiber for inputting
optical transmission method implemented , a successful tap 40 and outputting signals could be provided .
may be placed by adding light to the system through the         FIG . 2 shows the card 1 of the present invention in more
tapping device . Implementations of the single fiber Sagnac           detail . A transmitter 10 transmits signals over optical fiber
transmission method described in U .S . Pat. No. 5 ,223 ,967           110 . Transmitter 10 includes a single laser 12 , for example
may be susceptible to such a tapping method unless an                 a semiconductor laser emitting a narrow band of light at
energy level detector that monitors for an increase or 45 approximately 1550 nm , or at other wavelengths . Light
decrease in the optical signal level is included as part of the        emitted from laser 12 passes through a modulator 16 , for
design .                                                              example an amplitude or phase modulator, directly next to or
   The card includes an optical fiber interface for at least one      part of the same package as laser 12 . The light may be
fiber, and preferably for two fibers. The interface may be a          depolarized by a depolarizer 14. An electronic controller 18 ,
duplex SC connector, for example.                           50 preferably manufactured directed on the printed circuit
   The card preferably is a replacement part for an existing board of backplane 7 ( FIG . 1), controls modulator 16 and
optical multiplexor transceiver card .                                may provide power to laser 12 Input data 19 is fed to the
   The present invention also provides a method for provid -          controller 18 , which then controls modulator 16 to modulate
ing a continually operating or, preferably , a commanded              the light from laser 12 as a function of the input data 19 .
operation OTDR within an existing box including the steps 55             The transceiver of the present invention preferably oper
of:                                                                   ates in a phase -modulated mode , though conventional
   removing an existing transceiver card ; and                        amplitude-modulated transmitters and receivers, including
   replacing the transceiver card with the card of the present        those using return -to - zero type signals, for example , may
invention.                                                            also be used . The phase -modulated signals have the advan
    The present invention also provides a method for manu - 60        tage that breach detection by the energy level detector work
facturing an optical transceiver card for transmitting data           more effectively , since the amplitude of the optical signal is
over at least one data transmitting optical fiber, the card            constant and thus a drop in the optical signal level is more
having a transmitter and a receiver, the method comprising                         ta



the steps of:                                                            Optical signals are received at connector 109 from fiber
  placing a transmitter on a printed circuit board,                65 111 .
  placing a receiver on a printed circuit board ; and                    Receiver 11 includes two coupler/ splitters 31 and 131,
  placing an OTDR on the printed circuit board .                      each functioning as a splitter. Splitter 131 is preferably a
                                                    US 10 ,205 ,516 B2
wavelength division multiplexed coupler/splitter to allow          at the input to the photodetector to voltage at the logarithmic
the OTDR 132 to operate at one optical wavelength , for             amplifier . Thus, a digitally programmable detection thresh
example 1670 nm , while the transmitted data stream 19 and         old can be developed which offers the same resolution per
received data stream 34 are carried on a different wave -          bit regardless of the span length of the device .
length , for example 1550 nm . This functionality allows the 5
OTDR 132 on transceiver card 1 to be commanded to                     The electrical signal , after being scaled by the linear or
continuously operate without interruption or corruption of         logarithmic amplifier 155 , is compared to reference voltages
the received data stream 34 . Splitter 131 splits off the by one or more comparators . As shown in FIG . 3 , compara
                                                  ber 133
wavelength of light applicable to the OTDR into fiber  133 , tor 156 will transition from a low to high output when the
which has an input to OTDR 132 . Splitter 31 then splits off 10 voltage output from the logarithmic or linear amplifier 155
a portion of the remaining other light, directing part of the       exceeds the reference voltage established by the digital to
optical energy to an energy level or tap detector 33 and           analog (D to A ) converter 158 . Conversely , comparator 157
passes the residual light to an optical receiver 32 . Optical      will transition from a low to high output when the voltage
receiver 32 converts the optical signal from optical to            output from the logarithmic or linear amplifier 155 falls
electronic form to recover the electronic data stream 34 as 15 below the reference voltage established by the digital to
appropriate for the opticalmodulation technique employed .         analog converter 159. The output of OR gate 160 will
   OTDR 132 has a control circuit 134 and a bus 135 which          transition froth low to high when either the output of
allows the device to be controlled by a processor. The OTDR        comparator 156 or comparator 157 transitions from low to
thus can monitor the fiber 111 and provide information high . For the example of FIG . 3 , an alarm state is said to
through bus 135 to a processor for determining the location 20 exist when the output ofOR gate 160 is high . To indicate an
of a breach or tap .                                            alarm state, the OR gate outputmay trigger an audible alarm
  Detector 33 monitors the light energy in the fiber 111 via    via a siren 162 , a visual alarm via a light or light emitting
the light energy coupled to the detector by splitter 31. If the diode (LED ) 161 or may indicate an alarm state to the
amplitude drops during monitoring, which may indicate a            processor via the energy level detector interface 233 and
tap , the detector 33 provides an alert and can , for example , 25 processor bus 135 . The reference voltages established by D
send and electronic signal to the processor via bus 135 to         to A converters 158 and 159 may be programmable through
 indicate a drop or increase in the optical energy level, sound    a digital processor or state machine via a digital bus 135 and
an alarm or alert network maintenance personnel, for
example through an LED 133 or by sending an alarm                  an energy level detector interface circuit 233. One or more
                                                              thresholds 163 and 164 may be established to provide
message using transmitter 10 . Another LED 134 can provide 30 reference
an indication of proper signal reception . An energy level              levels for comparison to determine one or more
detector control circuit 233 controls the alarm threshold and alarm states. Thus, the circuit of FIG . 3 may be configured
energy detection and provides output indications from the          to monitor in real time the optical power at the receiver 11
energy detection circuit to a processor via bus 135 which           for excess light or too little light to indicate a potential
may be shared with the OTDR control circuit 134 .            35 optical tap , tamper or other degradation of the optical signal .
   FIG . 3 shows the energy level detector 33 of the present       A digital circuit equivalent to FIG . 3 may be developed .
invention in more detail. The energy level detector 33 Analog to digital conversion of the logarithmic or linear
described by FIG . 3 represents a preferred analog imple             amplifier 155 output followed by comparison of the digital
mentation , with other implementation circuits possible , for result to digital thresholds either via software or digital
 bounding the optical energy within an acceptable range with 40 hardware
                                                                     ha         would indicate optical energy levels within limits
 thresholds which may be programmable .
    A photodetector or other optical to electrical conversion sions via a movingfiltering
                                                                     or not. Additional          via averaging of digital conver
                                                                                          average or other digital filtering tech
device 153 measures the optical signal coupled to its input nique            could replace or supplement filtering provided by
by coupler /splitter 31 . The output of photodetector 153power
                                                           is an
 electrical voltage whose level correlates to the optical power 4545 analog
                                                                     anal filter 154. A digital implementation also offers infor
 at the input to the photodetector 153 based upon the pho mation regarding an estimate of the measured optical signal
 todetector 153 transfer optical to electrical conversion trans - power, both peak and average , by monitoring the analog to
 fer function . Depending upon the electrical bandwidth of digital output via a computer interface .
photodetector 153 and the optical signal format present at         The component sizes and types will depend upon the type
the input to photodetector 153, the electrical signal may be 50 of transmission desired . For example OC -3 cards may vary
filtered by a low pass filter 154 to provide an average voltage in size and certain component types from OC - 192 cards.
level which represents the average optical power measured
by photodetector 153. After filtering the signal, the electrical      While the cards may be placed in new boxes , the present
 signalmay be conditioned and scaled by either a logarithmic        invention also permits for the removal of existing optical
or linear amplifier 155 . Scaling the data may be necessary to 55 transmission cards to be easily replaced by the enhanced
ensure that energy level detection can be made without            security cards . The fibers are disconnected , the box 2 is
performance degradation over the span length range simply opened and the amplitude -modulated -based card is
required for the circuit . The choice of scaling type is chosen   removed . The card 1 is inserted into the bus 6 and the fibers
primarily based upon the optical to electrical conversion         are connected .
transfer function of the photodetector and the range of 60 The card 1 of the present invention may thus provide
expected optical power levels at the photodetector 153 input existing boxes with continual breach localization and detec
based upon span length ranges. Generally , the transfer tion secure transmission mode capability .
function of semiconductor photodetection devices is expo
nential with respect to optical to electrical conversion . For        Moreover, a separate OTDR which is space -consuming
such components , the cascade of an exponential photode - 65 need not be provided . While the energy level detector must
tector with a logarithmic amplifier offers the advantage of be at the receiver side, the OTDR also could be located on
providing a net linear transfer function from optical power         the transmitter side .
                                                  US 10 ,205 ,516 B2
  What is claimed is:                                            11. The telecommunications apparatus of claim 1, further
  1. A telecommunications apparatus, comprising:                     comprising:
  an optical receiver affixed to a printed circuit board and     a low pass filter, coupled to an outputof the photodetector,
    configured to receive an optical data signal from an            to produce an average value signal indicative of an
    optical fiber of an optical fiber telecommunications 5         average value of the energy level of the optical data
    system ;                                                        signal.
  an energy level detector circuit, optically coupled to the     12 . The telecommunications apparatus of claim 11 , fur
     optical fiber upstream from the optical receiver, ther comprising:
    wherein the energy level detector circuit is configured      an amplifier configured to amplify the average value
    to monitor an energy level of the optical data signal and 10    signal to produce an amplified signal, wherein the
     generate an alarm based on the energy level and one or         amplified signal comprises the output voltage received
    more energy level thresholds, wherein the energy level               by each of the one or more comparators .
     detector circuit includes :                              13. The telecommunications apparatus of claim              1 , further
     a photodetector to generate a photodetector voltage is comprising :
        indicative of an energy level of the optical data              an optical transmitter affixed to the printed circuit board
       signal; and                                                        and configured to :
    one or more comparators corresponding to the one or                   receive a data stream ; and
       more energy level thresholds, wherein each of the                  generate an outgoing optical data signal indicative of
       one or more comparators:                                 20           the data stream ; and
       includes a first input coupled to an output voltage             transmit the outgoing optical data signal via an optical
          indicative of the photodetector voltage ;                       fiber optically coupled to the optical transmitter.
       includes a second input coupled to a corresponding              14 . The telecommunications apparatus of claim 13 ,
          reference voltage ; and                                    wherein the optical transmitter includes:
       generates a comparator signal indicative of a com - 25          a laser;
         parison between the corresponding reference volt               a modulator;
          age and the output voltage .                                 control electronics to provide control signals, in accor
   2 . The telecommunications apparatus of claim 1 , wherein             dance with the data stream , to the laser and modulator
the alarm includes a visible alarm indicated by a light         30
                                                                          to modulate the laser in accordance with data stream ;
emitting diode (LED ).                                                    and
   3 . The telecommunications apparatus of claim 1, wherein            a depolarizer configured to receive an output of the
the alarm includes an audible alarm indicated by a siren .               modulator.
  4 . The telecommunications apparatus of claim 1 , wherein            15 . A telecommunications apparatus, the apparatus com
the alarm includes an electronic signal provided to a pro - 26 prising :
cessor via a processor bus.                                       an optical receiver affixed to a printed circuit board and
   5 . The telecommunications apparatus of claim 1, wherein         configured to receive an optical data signal from an
the one ormore energy level thresholds include a first energy       optical fiber of an optical fiber telecommunications
level threshold for detecting a particular drop in the energy             system ;
level and a second energy level threshold for detecting a 40           an energy level detector circuit , optically coupled to the
particular increase in the energy level.                                 optical fiber upstream from the optical receiver,
   6 . The telecommunications apparatus of claim 1 , wherein             wherein the energy level detector circuit is configured
the optical data signal comprises a phase -modulated optical              to monitor an energy level of the optical data signal and
data signal and wherein the optical receiver is configured to             generate an alarm based on the energy level and one or
obtain data from the phase -modulated optical data signal. 45            more energy level thresholds;
   7 . The telecommunications apparatus of claim 1 , wherein           an optical time-domain reflectometer (OTDR ) affixed to
the optical data signal comprises an amplitude -modulated                the printed circuit board and optically connected to the
optical data signal and wherein the optical receiver is                  optical fiber upstream from the energy level detector
configured to obtain data from the amplitude -modulated                   circuit ; and
optical data signal.                                            50     a processor configured to :
   8 . The telecommunications apparatus of claim 1 , further              analyze OTDR information from the OTDR to monitor
comprising :                                                                one or more characteristics of the optical fiber tele
  one or more digital-to -analog converters corresponding to                communications system ; and
      the one ormore comparators, wherein each digital-to                 responsive to detecting a change in at least one of the
       analog converter receives a reference input and gener                one or more characteristics of the optical fiber tele
       ates a reference voltage based on the reference input.               communications system , determine a position of a
   9 . The telecommunication apparatus of claim 8 , further                 degradation source relative to a location of the
comprising :                                                                OTDR .
  logic configured to receive an output from each of the one 60        16 . The telecommunications apparatus of claim 15 , fur
     ormore comparators and further configured to generate         ther comprising:
     an alarm signal based on the output from each of the             a wavelength division multiplexed (WDM ) splitter con
     one or more comparators .                                           figured to split an OTDR signal, having a first wave
   10 . The telecommunications apparatus of claim 8 , further            length , from the optical data signal, wherein the energy
comprising:                                                     65       level detector circuit is optically coupled to the optical
  a control interface configured to communicate with a                    fiber between the WDM splitter and the optical
    processor to enable programmable reference inputs .                  receiver.
                                                 US 10 , 205 ,516 B2
                                                                                              10
17 . A telecommunications method , comprising:                           the output voltage exceeding the first reference volt
receiving, by an optical receiver affixed to a telecommu                   age ; or
  nications card and optically connected to an optical               the output voltage below the second reference volt
   fiber, an optical data signal from the optical fiber ; 5 18 . Theage     .
monitoring , by an energy level detector affixed to the 5 the alarm istelecommunications
                                                                            selected from :
                                                                                             method of claim 17 , wherein
  telecommunications card and optically coupled to the         a visible alarm indicated by a light emitting diode (LED );
   optical fiber upstream from the optical receiver, an        an audible alarm indicated by a siren ; and
   energy level of the optical data signal;                    an electronic signal provided to a processor via a proces
providing a first reference signal corresponding to a first       sor bus.
  energy level threshold and a second reference signal " 19 . The telecommunicationsmethod of claim 17 , wherein
  corresponding to a second energy level threshold ; and providing the output voltage indicative of the photodetector
generating an alarm , based on the energy level of the voltage        comprises:
                                                               low pass filtering the photodetector voltage to generate an
  optical data signal, the first reference signal and the         average value signal indicative of an average value of
  second reference signal, responsive to detecting either : 15
  the energy level exceeding the first energy level thresh        the photodetector voltage; and
      old ; or                                                 amplifying the average value signal to produce the output
  the energy level below the second energy level thresh           voltage .
     old ;                                                     20 . The telecommunications method of claim 19 , wherein
wherein monitoring the energy level of the optical data 2020 isan exponential
                                                                  optical- to -electrical transfer function of the photodetector
                                                                                 and wherein amplifying the average value
  signal includes:
  generating, by a photodetector, a photodetector voltage      signal comprises amplifying the average value signal with a
    indicative of the energy level of the optical data         logarithmic amplifier and wherein a net transfer function of
     signal;                                                   the photodetector and amplifier is linear.
                                                                  21 . The telecommunications method of claim 17 , further
  providing an output voltage indicative of the photode - 2525 comprising
     tector voltage , a first reference voltage correspond                  :
     ing to the first reference signal, and a second refer       programming     the first reference voltage by providing a
     ence voltage corresponding to the second reference              first programmable input to a first digital- to -analog
     signal;                                                          converter configured to generate the first reference
   comparing , by a first comparator, the first reference 20          voltage and providing a second programmable input to
    voltage and the output voltage ;                                  a second digital-to -analog reference voltage by provid
  comparing, by a second comparator, the second refer                 ing a second programmable input to a second digital
     ence voltage and the output voltage ; and                        to -analog converter configured to generate the second
  asserting an alarm state signal responsive to detecting             reference voltage .
     either :
